Citation Nr: 1531614	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-09 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

A videoconference hearing was held before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing is of record.  

The Veterans Law Judge held the record open for a 60-day period following the April 2015 hearing to allow for the submission of additional evidence along with a waiver of the RO's initial consideration.  Thereafter, the Veteran submitted additional evidence.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran has contended that the first manifestations of his sleep apnea were during active service.  Specifically, he testified that he first developed sleep disturbances, such as snoring and erratic breathing, during his tour in Vietnam.  See Board hearing transcript at 3-5.  He also indicated that he has had ongoing symptoms of sleep apnea since separation from service.  Several buddy statements attest to the severity and duration of his symptoms, including a statement from the Veteran's brother who was assigned to the same unit for a period of time.  His brother related that the Veteran had impaired motivation and decreased alertness during the day, and he snored loudly, stopped breathing, and gasped for air while asleep.  

The Veteran has since been assessed as having obstructive sleep apnea according to a polysomnogram.  See September 2009 report from S.D.C.  The Board notes that the Veteran has not been provided with a VA examination to determine the nature and etiology of any sleep apnea disorder that may be present.  Given the medical and lay evidence of record, a VA examination is warranted. 

In addition, the Veteran was last afforded a VA examination in May 2011 in connection with his bilateral hearing loss claim.  During the April 2015 hearing, the Veteran and his representative asserted that his bilateral hearing loss had increased in severity since the last examination.  See Board Hearing Transcript at 17-18.  Therefore, the Veteran should be afforded an additional VA examination to ascertain the current severity of his hearing loss. 

The Board further notes that the Veteran has submitted an August 2014 private audiology report in support of his claim.  However, it is unclear as to whether the speech discrimination testing was conducted using the Maryland CNC test. See 38 C.F.R. § 4.85(a) (the controlled speech discrimination test administered by a state-licensed audiologist must be the Maryland CNC Test).  Therefore, the AOJ should seek clarification from the private audiologist. See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sleep apnea and his service-connected bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

2.  The AOJ should contact the audiologist who conducted the August 2014 private audiogram.  He or she should be asked to clarify whether speech discrimination testing was conducted using the Maryland CNC test.  In addition, the audiologist should be asked to provide an interpretation of the graph results.  Any necessary authorization should be requested from the Veteran.

All attempts to seek clarification and any response received must be documented in the claims file.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any sleep apnea that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea manifested in service or is otherwise causally or etiologically related to his military service, including any symptomatology therein.  

In providing this opinion, the examiner is asked to specifically discuss the Veteran's contention that he had in-service symptoms (snoring and difficulty breathing) that were indicative of sleep apnea.  He or she should also consider the February 1968 flight physical in which the Veteran remarked that he had been a sleep walker.  The examiner should further consider the August 2009 and September 2009 private medical records, which note a 25-year history of progressively severe snoring, which would place the onset around 1984.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his bilateral hearing loss.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test. The examiner should also discuss the effect of the Veteran's bilateral hearing loss on his occupational functioning and daily activities.

The examiner should provide a complete rationale for any opinions provided.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




